NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted May 10, 2007
                               Decided May 10, 2007

                                      Before

                 Hon. JOHN L. COFFEY, Circuit Judge

                 Hon. JOEL M. FLAUM, Circuit Judge

                 Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-4001

UNITED STATES OF AMERICA,                   Appeal from the United States District
    Plaintiff-Appellee,                     Court for the Eastern District of
                                            Wisconsin
      v.
                                            No. 06-CR-50
LAWRENCE A. MATTHEWS,
    Defendant-Appellant.                    Lynn Adelman,
                                            Judge.

                                    ORDER

       Lawrence Matthews pleaded guilty to one count of conspiring to possess
cocaine with intent to distribute, see 21 U.S.C. §§ 846, 841(a)(1), and one count of
possessing a firearm in connection with a drug offense, see 18 U.S.C. § 924(c). The
district court sentenced him to a total of 78 months’ imprisonment and three years’
supervised release, and ordered him to pay $200 in special assessments. Matthews
directed trial counsel to file a notice of appeal, but his newly appointed lawyer
moves to withdraw because she cannot discern a nonfrivolous basis for the appeal.
See Anders v. California, 386 U.S. 738 (1967). Matthews has not accepted our
invitation to comment on counsel’s motion. See Cir. R. 51(b). Because counsel’s
supporting brief is facially adequate, we limit our review to the potential issues
identified by counsel. See United States v. Tabb, 125 F.3d 583, 584 (7th Cir. 1997).
No. 06-4001                                                                    Page 2

      Counsel first considers whether Matthews could argue that his guilty pleas
were involuntary. But counsel informs us that Matthews does not want his pleas
vacated, and so counsel should not have considered this potential argument. See
United States v. Knox, 287 F.3d 667, 671-72 (7th Cir. 2002).

       Counsel next considers whether Matthews could challenge the
reasonableness of his overall prison sentence. The drug offense involved more than
five kilograms of cocaine and thus carried a mandatory minimum penalty of 10
years’ imprisonment, see 21 U.S.C. § 841(b)(1)(A)(ii), and the gun offense carried a
mandatory, consecutive term of five years, see 18 U.S.C. § 924(c)(1)(A)(i), yielding a
guidelines range of 180 months, see U.S.S.G. § 5G1.1(b) (“Where a statutorily
required minimum sentence is greater than the maximum of the applicable
guideline range, the statutorily required minimum sentence shall be the guideline
sentence.”); United States v. Hayes, 5 F.3d 292, 294-95 (7th Cir. 1993). In accord
with the plea agreement, the government moved for a sentence below the statutory
minimum on the drug count because Matthews had cooperated and provided
substantial assistance. See 18 U.S.C. § 3553(e); Wade v. United States, 504 U.S.
181, 182 (1992). The district court granted the motion and sentenced Matthews to
18 months on the drug count and a consecutive 60 months on the gun count. The
court justified the overall sentence in light of the factors outlined in 18 U.S.C.
§ 3553(a), including the circumstances giving rise to the offense and Matthews’s
lack of prior criminality, and counsel is unable to identify any other factor that
would have compelled a lower sentence. We therefore agree with counsel that any
potential challenge to the reasonableness of Matthews’s significantly reduced
sentence would be frivolous, see United States v. George, 403 F.3d 470, 473 (7th Cir.
2005) (observing that it will be an unusual case where a below-guidelines sentence
is unreasonable), and would arrive at the same conclusion even if we granted no
special weight to the length of the sentence relative to the guidelines range, see
United States v. Rita, 177 F.App’x. 357 (4th Cir.), cert. granted 127 S. Ct. 551
(2006).

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.